Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App 16550748 filed 08/26/2019.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
IDS
The information disclosure statement filed on 08/26/2019, 10/30/2020, 03/11/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s)
or at least set forth or describe the abstract idea as follows, except where strikethrough
	/ “  
(independent Claim 11)
	“”; (independent Claim 16) 
	“a data set stored on the user history data resource, the data set providing user history information” (independent Claim 16) / 
		* “managing, ”      (independent claims 1, 11, 16); 
	“                 (independent Claim 16) 
		* “for a unit of time, generating, 
		*  “applying the user sentiment metric 
(independent Claims 1, 11, 16)

        “” (dependent Claim 17)
		* “receiving the user identifier of the user and one or more events; and updating the user history information associated with the user in the user history data resource with the one or more events”                     (dependent Claims 2, 12, 17)

	“wherein the instructions to generate a user sentiment metric for the user direct ”:                                        (dependent Claim 18)
		* “obtaining the user history information associated with the user; for each event in the user history information”: 
			** “obtaining event parameters associated with the event identifier” 				** “determining an event score for the event based on the obtained event parameters and an amount of time from the timestamp”; “and” 
			** “generating the user sentiment metric based on a sum of each of the determined event scores”                                   (dependent Claims 3, 13, 18)

		* “wherein the event parameters comprise an initial emotional response parameter, a multiplier parameter, a memory parameter, or a combination thereof”
                                                                    (dependent Claims 4, 14-1st half, 19 first half)
		* “wherein the multiplier parameter is based on a frequency of an event in the user history information”         (dependent Claims 5, 14-second half, 19, second half)
		* “wherein the memory parameter is a rate of decay of user emotional response to an event”                             (dependent Claims 6, 14 third half, 19 third half)
		* “wherein the unit of time is a day”                      (dependent Claims 7, 20)
		* “wherein the unit of time is a time of a timestamp of a received event, such that each time a new event is received, the user sentiment metric is generated”

		* ”wherein the applying of the user sentiment metric .
(dependent Claim 9)
		* “wherein the applying of the user sentiment metric 
(dependent Claim 10)
---------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. Here the claims recite fundamental economic practices, commercial interactions /managing interactions including social activities by following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I]. 

Here, such abstract management of fundamental economic practices, managing social interactions of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is recited, described or set forth by: “managing” “user history data resource” “comprising user history info” of “events “having event identifier & timestamp”,  “generating” “for unit of time” “user sentiment” “using events occurring prior to and during unit of time, including events obtained from user history info”, “receiving user identifier of user and event(s); and updating user history info” “in user history data resource with event(s)” at dependent Claims 2, 12, 17; “obtain user history info associated with user; for each event in user history info”: “obtain event parameters associated with event identifier”,  “determine event” “for event based on obtained event parameters and amount of time from timestamp”; “and” “generate  user sentiment” “based on” “determined event scores” at dependent Claims 3,13,18; “initial emotional response parameter”, “memory parameter”, or combination thereof”; “memory parameter is a rate of decay of user emotional response to an event” at dependent Claims 6, 14 third half, 19 third half; “unit of time is a day”  at dependent Claims 7, 20; “the unit of time is a time of a timestamp of received event, such that each time a new event is received, user sentiment metric is generated” at dependent Claims 8, 15; “applying of the user sentiment metric” “comprises determining a class for the user based on user sentiment metric” at dependent Claim 10.

Such abstract management of fundamental economic practices, managing social interactions is implemented through “Mathematical Relationships” expressed in words [MPEP 2106.04 (a)(2) I] such as: “generating” “metric” at independent Claims 1, 11,16  “determining” “score based on” ”parameters” & “generating” “metric based on sum of each of the determined” “scores” at dependent Claims 3, 13, 18; “wherein the” “parameters comprise” “multiplier parameter” at dependent Claims 4, 14-1st half, 19 first half, “multiplier parameter is based on a frequency” at dependent Claims 5, 14-second half, 19, second half, “parameter is a rate of decay” at dependent Claims 6, 14 third half, 19 third half, “applying the” “metric to an A/B test” at dependent Claim 9.
--------------------------------------------------------------------------------------------------------------------- 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method through mathematical algorithm [preponderantly here as “instructions stored on the storage system that, when executed by the processing system, direct the processing system to:” and similarly “instructions stored thereon that, when executed by processing system, perform”  the aforementioned limitations above including, but not limited to “apply user sentiment metric to an application” independent Claims 1, 11, 16]  on a general purpose computer [here “processing system”] does not integrate the abstract idea into a practical application. 
	Another example of applying abstract idea is use of computer to store data1 [here 
“user history data resource associated with storage system” and “data set stored on the user history data resource”; “instructions stored on the storage system” at independent Claim 16] and performing other economic tasks [identified above] as well as monitoring audit log data [here “history info comprising events, each event having event identifier and timestamp”, “events occurring prior to and during the unit of time, including events obtained from user history info” at independent Claims 1, 11, 16, “receiving user identifier” “and” “event(s)” “and” “updating user history info associated with user in user history data resource with event(s)” at dependent Claims 2, 12, 17; “obtain user history info associated with the user” at dependent Claims 3, 13, 18;  “initial emotional response” at dependent Claims 4, 14-1st half, 19 first half; “frequency of event in user history info” at dependent Claims 5, 14-second half, 19, second half; “decay of user emotional response to an event”                              dependent Claims 6, 14 third half, 19 third half; “unit of time is a day” at dependent Claims 7, 20; “unit of time” “of timestamp of a received event, such that each time a new event is received” at dependent Claims 8, 15] that is executed on a general-purpose computer2 [here “processing system”]. Same “apply it” rationale pertains to requiring use of software to tailor  information [here “user” & “event” “identifiers”, and “sentiment”, including “initial” & “decay” of “emotional response” ] and provide it to user on a generic computer3.
	Alternatively, per MPEP 2106.05(h), the narrowing the abstract idea [above] to a technological environment or field of use [i.e. “apply user sentiment metric to application” at independent Claims 1, 11, 16, dependent Claims 9, 10] does not integrate the abstract idea into a practical application. One example is specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [here “history info comprising events, each event having event identifier and timestamp”, “events occurring prior to and during the unit of time, including events obtained from user history info” at independent Claims 1, 11, 16, “receiving user identifier” “and” “event(s)” “and” “updating user history info associated with user in user history data resource with event(s)” at dependent Claims 2, 12, 17; “obtain user history info associated with the user” at dependent Claims 3, 13, 18;  “initial emotional response” at dependent Claims 4, 14-1st half, 19 first half; “frequency of event in user history info” at dependent Claims 5, 14-second half, 19, second half; “decay of user emotional response to an event” dependent Claims 6, 14 third half, 19 third half; “unit of time is a day” at dependent Claims 7, 20; “unit of time” “of timestamp of a received event, such that each time a new event is received” at dependent Claims 8, 15].
  Another example is underlined by MPEP 2106.05(h) as limiting the combination of 
collecting information [here “events obtained from user history information” at independent Claims 1,11,16; “receiving user identifier of user and event(s)” at dependent Claims 2, 12, 17, “obtain user history info associated with the user; for each event in the user history info” “obtain event parameters associated with event identifier” at dependent Claims 3, 13, 18; also “timestamp of a received event” at dependent Claims 8, 15] and
	* analyzing it [here “managing” “user history data resource”, “generating a user sentiment metric for the user using events occurring prior to and during the unit of time, including events obtained from the user history info”, “apply user sentiment metric” at independent Claims 1,11,16; “ “determine event score for the event based on the obtained event parameters and amount of time from timestamp”; “and” “generating user sentiment metric based on sum of each of determined event scores”  at dependent Claims 3,13, 18]
-> to a particular technological environment4 [here “computing system”, “application” etc.]
	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 
---------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here per MPEP 2106.05I.2
	* Original Specification ¶ [0059] last sentence: “Access to the network 360 may be provided via one or more wired or wireless access networks as will be understood by those skilled in the art”.
	* Original Specification ¶ [0060] 1st sentence: “As will also be appreciated by those skilled in the art, communication networks can take several different forms and can use several different communication protocols”
Original Specification ¶ [0103] reciting at a high level of generality: “System 650 can include processing system 655 of one or more processors to transform or manipulate data according to the instructions of software 660 stored on a storage system 665. Examples of processors of the processing system 655 include general purpose central processing units (CPUs), graphics processing units (GPUs), field programmable gate arrays (FPGAs), application specific processors, and logic devices, as well as any other type of processing device, combinations, or variations thereof”. 
	* Original Specification ¶ [0105] reciting at a high level of generality: “Storage system 665 may comprise any suitable computer readable storage media. Storage system 665 may include volatile and nonvolatile memories, removable and non- removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. Examples of storage media of storage system 665 include random access memory, read only memory, magnetic disks, optical disks, CDs, DVDs, flash memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other suitable storage media. In no case do storage media consist of transitory, propagating signals”. 
	* Original Specification ¶ [0108] reciting at a high level of generality: “For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field programmable gate arrays (FPGAs), system-on-a-chip (SoC) systems, complex programmable logic devices (CPLDs) and other programmable logic devices now known or later developed. When the hardware modules are activated, the hardware modules perform the functionality, methods and processes included within the hardware modules”.
- Additionally or alternatively per -
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions: 
	
	* storing and retrieving information in memory [here “user history data resource associated with storage system” and “data set stored on the user history data resource”; “instructions stored on the storage system” at independent Claim 16]

gather statistics / electronic recordkeeping / recording a customer’s order [here “events obtained from user history information” at independent Claims 1,11,16; “receiving user identifier of user and event(s)” at dependent Claims 2, 12, 17, “obtain user history info associated with the user”; “for each event in the user history info” “obtain event parameters associated with event identifier” at dependent Claims 3, 13, 18; also “timestamp of a received event” at dependent Claims 8, 15] followed by 

* electronically extracting data / sorting information / arrangement  of such information into a hierarchy / determining an estimated outcome [here “managing” “user history data resource”, “generating a user sentiment metric for the user using events occurring prior to and during the unit of time, including events obtained from the user history info”, “apply user sentiment metric” at independent Claims 1,11,16; “ “determine event score for the event based on the obtained event parameters and amount of time from timestamp”; “and” “generating user sentiment metric based on sum of each of determined event scores”  at dependent Claims 3,13, 18]
- In conclusion - 
Claims 1-20 although directed to statutory categories (“method” or process, “system” or machine “storage medium” or product excluding transitory forms in light of Original Spec ¶ [0105] last sentence) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent eligible. 
---------------------------------------------------------------------------------------------------------------------









Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by:
	* Xu et al, US 20170316123 A1 hereinafter Xu. As per 

Claims 1, 11, 16 
Xu teaches A method comprising/computer-readable storage medium having instructions stored thereon that, when executed by a processing system, perform a method comprising: / A system comprising: a processing system; a storage system; (Xu ¶ [0016] - ¶ [0019]) “a user history data resource associated with the storage system, a data set stored on the user history data resource, the data set providing” (Xu ¶ [0035] last sentence, ¶ [0037], ¶ [0039] 2nd sentence, ¶ [0040] last sentence, ¶[0046] 2nd sentence)/	
	
	- “managing, through a computing system, a user history data resource, the user history data resource comprising user history information associated with a user having a user identifier, the user history information comprising a plurality of events, each event having an event identifier and a timestamp” (Xu teaches several examples as follows:
	Xu ¶ [0035] 4th sentence comparing adopters & non-adopters over a smaller time interval and/or controlling for number of days within the time interval in which users are active by including historic usage frequencies of the mobile application in covariates 218. 
	Xu ¶ [0053] last sentence:  the matching model may have a much smaller number of covariates in the first day after rollout of the new version than in subsequent days after the rollout, when more users have adopted the new version. 	Xu ¶ [0039] 2nd sentence: historic data is used from data repository 234 to identify labels 216 associated with users likely to adopt new version of mobile application but are currently non-adopters due to initial randomness in adoption patterns for mobile application after new version is 1,…,Xn)T is a matrix representing all user covariances 218 that correlate with both Z (user treatment or adoption of the new version) and Y (the outcomes vector), wherein Z = (Z1,…,Zn)T and Y = (Y1,…,Yn)T . Xu ¶ [0028] 3rd sentence: covariates X include usage-related parameters, such as a usage frequency for the mobile application (e.g., a number of days in the past number of weeks, a number of visits in the previous day, etc.), a probability of adopting a new version of the mobile application by a certain day after the release of the new version, and/or a set of historic page views over a pre-specified period e.g., the last two weeks.
	Xu ¶ [0027] Labels 216 may include assignments of users of the mobile application to different values of a treatment variable. Indeed per Xu ¶ [0046] 2nd sentence: historic adoption patterns from data 310 and other data sets may be used to identify likely adopters from current set of non-adopters in data 312. 
	Xu ¶ [0052] 1st sentence: To identify covariates 410 for inclusion in matching model 400, a candidate set of covariates from data 406-408 may be selected to span a range of user attributes and/or engagement characteristics. 
	Xu ¶ [0064] 2nd sentence: normalized value of the second predicted outcome may be used to identify, for inclusion in subsequent versions of the mobile application, features that significantly increase user engagement (e.g., clicks, visits, views, etc.) with the mobile application. Xu ¶ [0067] 3rd sentence: Historic data collected from substantially identical versions of mobile version may also be used to validate the statistical model - 606).

	/ “instructions stored on the storage system that, when executed by the processing system, direct the processing system to”: /
	- “for a unit of time, generating, via the computing system, a user sentiment metric for the user using events occurring prior to and during the unit of time, including events obtained from the user history information” (Xu teaches several examples as follows:
	Xu ¶ [0003] 1st sentence: evaluating engagement or satisfaction with the new service, feature or product, i.e. a mobile application per Xu ¶ [0019].  Specifically per
	 Xu ¶ [0035] 2nd sentence: users who adopt the new versions soon after the new versions are released may generally be more engaged with the mobile application than users who adopt more slowly.

	Xu ¶ [0028] first and last sentences: Covariates 218 include features of users that potentially affect outcomes 220. Covariates include usage-related parameters, such as a usage frequency for mobile application (e.g. number of days in the past [prior to] number of weeks, a number of visits in the previous day [prior to], etc.), a probability of adopting a new version of the mobile application by a certain day after the release of the new version, and/or a set of historic page views over a pre-specified period (e.g. last 2 weeks)
	Xu ¶ [0053] last sentence: the matching model may have a much smaller number of covariates in the first day after rollout of the new version than in subsequent days after the rollout, when more users have adopted the new version.	
	Xu ¶ [0073] last sentence: the full set of covariates may include continuous variables and/or variables collected during the evaluation period for the quasi-experimental design
	Xu ¶ [0030] average treatment effect-ATE may be obtained as a predicted outcome of the statistical model. For example, the statistical model may have the following linear representation Y = β0 + Zβ1 + Xβ2 + ϵ).); “and”
	 
	-  “applying the user sentiment metric to an application” 
	(Xu ¶ [0003] A/B testing is a standard way to evaluate user engagement or satisfaction with a new service, feature, or product, i.e. a mobile application per ¶ [0019]
	Xu at ¶ [0025] 2nd sentence: noting another example showing in Fig.2, an estimation apparatus 206 using a statistical model 212 to estimate an average treatment effect (ATE) of different versions of a mobile application, such as mobile application 110 of Fig.1. Xu ¶ [0026] More specifically, statistical model 212 may be used to evaluate and/or predict outcomes 220 such as views, clicks, messages, visits, and/or other metrics associated with use of the mobile application).


Claims 2, 12, 17
Xu teaches “further comprising”:
	- “receiving the user identifier of the user and one or more events” 
	(Xu ¶ [0046] 2nd sentence: identify likely adopters from current set of non-adopters in data 312. Xu ¶ [0031] labels users according to Z=(Z1…. Zn)T.
	Xu ¶ [0030] To generate ATE 214, one or more sets of data 202 containing labels 216, covariates 218, are obtained from data repository 234) “and”
	
	- “updating the user history information associated with the user in the user history data resource with the one or more events”.
	(Xu teaches several examples as follows: 
	Xu ¶ [0070] last sentence: As additional users adopt new version due to settings associated with automatic updating to new version and/or manual updating of the application by users, the number of covariates may be increased to improve the performance of the matching model.
	Xu ¶ [0046] To mitigate the effect of noisy data from random non-adopters and/or other types of inaccurately labeled users on the statistical model, the noisy data may be identified and removed from data 312 before data 312 is used to generate predicted outcome 316. For example, historic adoption patterns from data 310 and/or other data sets may be used to identify and remove likely adopters from current set of non-adopters in data 312. The statistical model may then be applied to the remaining filtered data to produce predicted outcome 316 from less noisy and/or more accurately labeled data.
	Xu ¶ [0054] After matches 416 are generated using the selected covariates 410, the matches may be filtered to remove matches with unusual numbers of users. For example, a 20% rollout of the new version may produce an expected match of four non-adopters to each adopter. As a result, statistically anomalous matches that contain hundreds of thousands of non-adopters per adopter may be discarded)




Claims 3, 13, 18 
Xu teaches “wherein the generating of the user sentiment metric for the user comprises”
	- “obtaining the user history information associated with the user”
	   (Xu provides several examples as follows: 
	    Xu ¶ [0030] To generate ATE 214, one or more sets of data 202 containing labels 216, covariates 218, are obtained from data repository 234.    
	    Xu ¶ [0035] 2nd, 4th sentences: users who adopt the new versions soon after the new versions are released may generally be more engaged with the mobile application than users who adopt more slowly. increase in bias may be mitigated by comparing the adopters and non-adopters over a smaller time interval and/or controlling for the number of days within the time interval in which the users are active e.g., by including historic usage frequencies of the mobile application in covariates 218. Similarly Xu ¶ [0040] last sentence:  historic data collected from substantially similar versions of mobile application. 
	    Xu ¶ [0067] Historic data collected from substantially identical versions of the mobile version may also be used to validate the statistical model (operation 606), 
	    Xu ¶ [0023] 2nd sentence: performance of different features (e.g. 120 and 122) in mobile application 110 may be compared by comparing responses of users who adopt a new version of mobile application containing one set of features with responses of users who continue to use older version of application containing another set of features. 
	   Xu ¶ [0036] Data 202 in data repository 234 indicate that adoption patterns for users of the mobile application may tend to be consistent across releases, such that a previous early adopter is significantly more likely to quickly adopt a new version of the mobile application than a previous late adopter or non-adopter. For example, early adopters typically have automatic updating of the mobile application enabled, while late adopters or non-adopters may select a manual update option for the mobile application. 
	   Xu ¶ [0044] 3rd sentence: data 312 may be collected during an evaluation period after newer version is released, and predicted outcome 316 may be generated based on the collected data and labels of the users as adopters or non-adopters of newer version.
	    Xu ¶ [0053] last sentence: the matching model may have a much smaller number of covariates in the first day after rollout of the new version than in subsequent days after the rollout, when more users have adopted the new version.


	“for each event in the user history information”:
		** “obtaining event parameters associated with the event identifier”; “and”
	    (Xu ¶ [0030] To generate ATE 214, one or more sets of data 202 containing labels 216, covariates 218, are obtained from data repository 234.    
	     Xu ¶ [0028] last sentence: covariates also include usage-related parameters, such as a usage frequency for the mobile application (e.g., a number of days in the past number of weeks, a number of visits in the previous day, etc., historic page views over a pre-specified period e.g., the last two weeks. Xu ¶ [0035] last sentence: including historic usage frequencies of the mobile application in covariates 218. Xu ¶ [0067] last sentence: Historic data collected from substantially identical versions of the mobile version may also be used to validate the statistical model (operation 606), as discussed above.
	         Xu ¶ [0031]-¶ [0034]: X=(X1,…,Xn)T is a matrix representing all user covariances 218 that correlate with both Z (user treatment or adoption of the new version) and Y (the outcomes vector), wherein Z = (Z1,…,Zn)T and Y = (Y1,…,Yn)T ).
		
		** “determining an event score for the event based on the obtained event parameters and an amount of time from the timestamp”; 
	       (Xu ¶ [0035] 3rd-4th sentences: differences in the level of engagement between adopters and non-adopters may also accumulate over time, resulting in an increase in the selection bias when the adopters and non-adopters are compared over a longer time interval (e.g., a week instead of a day). Conversely, the increase in bias may be mitigated by comparing the adopters and non-adopters over a smaller time interval and/or controlling for the number of days within the time interval in which the users are active e.g., by including historic usage frequencies of the mobile application in covariates 218.
	        Xu ¶ [0053] last sentence:  the matching model may have a much smaller number of covariates in the first day after rollout of the new version than in subsequent days after the rollout, when more users have adopted the new version. 
and”
	
	- “generating the user sentiment metric based on a sum of each of the determined event scores” (Xu ¶ [0003] 1st sentence: evaluating user engagement or satisfaction with the new service, feature, or product.  Xu ¶ [0025] 1st-2nd sentences: causal inference of user behavior with different features in mobile application 110 is improved by validating causal relationships and correcting for selection bias in quasi-experimental designs used in testing of features. As shown in Fig.2, an estimation apparatus 206 may use a statistical model 212 to estimate an average treatment effect (ATE) of different versions of a mobile application, such as mobile application 110 of Fig.1.
	Xu ¶ [0030] average treatment effect-ATE may be obtained as a predicted outcome of the statistical model. For example, the statistical model may have the following linear representation Y = β0 + Zβ1 + Xβ2 + ϵ).

Claims 4-6, 14, 19
Xu further teaches of suggests: 
	- “wherein the event parameters comprise” 
        		 * “an initial emotional response parameter” (Xu teaches several examples 
			Xu ¶ [0045] 2nd sentence: users who are likely to adopt newer version may initially be labeled as non-adopters due to settings associated with automatic updating of mobile application on the users' electronic devices. 
			Xu ¶ [0047] 2nd sentence: predicted outcome 316 used to estimate a first value of the ATE for non-identical versions 306-308 of the mobile application. 
			Xu ¶ [0061] 1st-2nd sentences noting another example where initially, a first predicted outcome produced from 1st set of data collected from two substantially identical versions of a mobile application is obtained for a statistical model used in a quasi-experimental design (operation 502). For example, the first predicted outcome may be generated using data that was collected during a minor release of the mobile application. st sentence: Initially 1st set of data associated with adopters of new version of mobile application in partial rollout of new version and 2nd set of data associated with non-adopters of the application in partial rollout are obtained - 602
			Xu ¶ [0077] 3rd sentence: obtain, for a statistical model used in a quasi-experimental design, a first predicted outcome produced from a first set of data that is collected from two substantially identical versions of a mobile application
			Xu ¶ [0078] 1st sentence: The validation and/or estimation apparatus may also, or alternatively, obtain a first set of data associated with adopters of a new version of a mobile application in a partial rollout of the new version)
		* “a multiplier parameter” (Xu ¶ [0030]: Zβ1, Xβ2), 
		* “a memory parameter” (Xu ¶ [0035] 2nd-3rd sentences: users who adopt the new versions soon after the new versions are released may generally be more engaged with mobile application than users who adopt more slowly. Differences in level of engagement between adopters and non-adopters may also accumulate over time, resulting in an increase in the selection bias when the adopters and non-adopters are compared over a longer time interval e.g., a week instead of a day. Xu ¶ [0036] 1st sentence: users of the mobile application may tend to be consistent across releases, such that a previous early adopter is significantly more likely to quickly adopt a new version of the mobile application than a previous late adopter or non-adopter), 
		* “or a combination thereof” (Claims 4, 14-1st half, 19-1st half)

	- “the multiplier parameter is based on a frequency of an event in the user history information” (Claims 5, 14-second half, 19-second half)
          (Xu ¶ [0028] 3rd sentence: covariates may also include usage-related parameters, such as a usage frequency for the mobile application e.g., a number of days in the past number of weeks, a number of visits in the previous day, etc. Xu ¶ [0035] last sentence: historic usage frequencies of the mobile application in covariates 218. Alternatively based on claim interpretation it is also noted that parent claim 4, and prior recitations at claims 14, 19 require in the alternative: “initial emotional response parameter”, “multiplier parameter memory parameter”, “or a combination thereof”. Thus it would appear that even if Xu would teach only “initial emotional response parameter” as one alternative multiplier parameter”);
	- “wherein the memory parameter is a rate of decay of user emotional response to an event”     (Claims 6, 14-third half, 19- third half) 
	(Xu teaches several examples as follows. 
	 Xu ¶ [0035] 2nd sentence: more slowly adaptation of the mobile application by non-adopters than by users who adopt the new versions soon after new versions are released
	 Xu ¶ [0059] 2nd sentence another example of a retrospective study may use data 406-408 to construct a cohort of adopters 402 and another cohort of non-adopters 404, with users who eventually adopt the new version during the evaluation period of the quasi-experimental design omitted from the non-adopter cohort. Xu ¶ [0054] 2nd sentence: A 20% rollout of the new version may produce an expected match of four non-adopters to each adopter. As a result, statistically anomalous matches that contain hundreds of thousands of non-adopters per adopter may be discarded. Alternatively based on claim interpretation it is also noted that parent claim 4, and prior recitations at claims 14, 19 require in the alternative: “initial emotional response parameter”, “multiplier parameter memory parameter”, “or a combination thereof”. Thus it would appear that even if Xu would teach only “initial emotional response parameter” as one alternative would be sufficient to meet the now narrowed claims 5, 14-seonc half, 19-second half because they merely limit  the other alternative parameter of memory parameter”).

Claims 7, 20
Xu further teaches: 
 	- “wherein the unit of time is a day” (Xu ¶ [0028] 3rd sentence: the covariates include usage-related parameters, such as a usage frequency for the mobile application such as a number of visits in the previous day, etc. Xu ¶ [0028] 3rd sentence noting another example where: covariates X include usage-related parameters, such as a usage frequency for the mobile application (e.g., a number of visits in the previous day, etc.), a probability of adopting a new version of the mobile application by a certain day after the release of the new version etc.).

Claims 8, 15
Xu further teaches: 
	- “wherein the unit of time is a time of a timestamp of a received event, such that each time a new event is received, the user sentiment metric is generated”
	(Xu ¶ [0023] 2nd sentence: performance of different features (e.g. 120 and 122) in mobile application 110 may be compared by comparing responses of users who adopt a new version of mobile application containing one set of features with responses of users who continue to use older version of application containing another set of features
	Xu ¶ [0028] last sentence: covariates may also include usage-related parameters, such as a number of days in the past number of weeks, a number of visits in the previous day, etc., a probability of adopting a new version of the mobile application by a certain day after the release of the new version, and/or a set of historic page views over a pre-specified period e.g., the last two weeks.
	Xu ¶ [0035] 4th sentence comparing adopters & non-adopters over a smaller time interval and/or controlling for number of days within the time interval in which users are active by including historic usage frequencies of the mobile application in covariates 218. 
	Xu ¶ [0035] 3rd sentence: differences in the level of engagement between adopters and non-adopters may also accumulate over time, resulting in an increase in the selection bias when the adopters and non-adopters are compared over a longer time interval e.g., a week instead of a day.
	Xu ¶ [0036] Data 202 in data repository 234 indicate that adoption patterns for users of the mobile application may tend to be consistent across releases, such that a previous early adopter is significantly more likely to quickly adopt a new version of the mobile application than a previous late adopter or non-adopter. For example, early adopters typically have automatic updating of the mobile application enabled, while late adopters or non-adopters may select a manual update option for the mobile application
	Xu ¶ [0053] last sentence:  the matching model may have a much smaller number of covariates in the first day after rollout of the new version than in subsequent days after the rollout, when more users have adopted the new version).



Claim 9
Xu further teaches: 
	- “wherein the applying of the user sentiment metric to the application comprises applying the user sentiment metric to an A/B test” (Xu ¶ [0044] 2nd - 3rd sentences: predicted outcome 316 may be used in a quasi-A/B test to estimate the effect e.g., average treatment effect - ATE 214, of a newer version of the mobile application on the behavior (e.g., clicks, views, visits, messages, connections, etc.) of the users. In the quasi-A/B test, data 312 may be collected during an evaluation period after the newer version is released, and predicted outcome 316 may be generated based on the collected data and labels of the users as adopters or non-adopters of the newer version)
Claim 10
Xu further teaches: 
	- “wherein the applying of the user sentiment metric to the application comprises determining a class for the user based on the user sentiment metric”
	(Xu teaches several examples as follows
	Xu ¶ [0049] 2nd-3rd sentences: Observed adopters 402 of the new version may include users who are both eligible and inclined to adopt the new version. Non-adopters 404 of the mobile application may include three separate groups of users: those who are eligible to adopt but are disinclined to adopt, those who are ineligible to adopt but inclined to adopt, and those who are both ineligible and disinclined to adopt the new version.
	Xu ¶ [0055] 4th sentence: To balance the contributions of the adopters and non-adopters toward estimating ATE 214, weights for the adopters may be set to 1, and weights for the non-adopters may be set to 2/3.
	Xu ¶ [0066] 2nd sentence: The partial rollout may allow the users to be divided into the adopters, non-adopters who are eligible to adopt the new version, non-adopters who are ineligible and inclined to adopt the new version, and non-adopters who are neither eligible nor inclined to adopt the new version.
	Xu ¶ [0072] A weight is additionally assigned to users in each match based on a number of adopters and a number of non-adopters in the match (operation 706). For example, a match containing four adopters and eight non-adopters may result in a weight of 1 for each of the four adopters and a weight of 0.5 for each of the eight non-adopters).
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
Ambrozic et al, US 20160048855 A1 ¶ [0004] One type of statistical hypothesis testing commonly used is referred to as "univariate A/B testing." An A/B test is a process in which two alternate versions (e.g., an "A" version and a "B" version) of some item are tested 
against one another.
Xu US 20170316122 A1 ¶ [0003] A/B testing is a standard way to evaluate user engagement or satisfaction with a new service, feature, or product.
Sharma et al, US 20190295105 A1 “Systems and methods for scoring user reactions to a software program” with emphasis on the Average sigma score sentiment value of Fig.9 and associated text and on ¶ [0019] Certain testing methods for evaluating a user's interaction with a software product may utilize A/B testing, which may also be referred to as split testing.  A/B testing involves comparing two versions of a software program (e.g., a webpage or website) to see which one performs better.  More specifically, the two variations of the software program are compared by providing the two variants (e.g., Variant A and Variant B) to similar users at substantially the same time.  The variation that exhibits the most positive user interaction is typically considered to be the best variation, and may be selected as the only software program for users going forward.
Ramegowda US 20190163553 A1 teaching the “managing” and “generating” limitations of claims 1 as follows:
¶ [0031] 1st sentence: telemetry data & set of log entries from user via a support portal, prior to step 202.  
¶ [0027] using self-similarity analysis of a time series of a system variable to identify time ranges set during which the telemetry data exhibits anomalous behavior. A time series is considered self-similar if the time series varies substantially same on any scale. In other words, a time series is self-similar if it shows the same or similar statistical properties at different time scales or granularity. If a system variable is known to be self-similar, and if current measurements of system variable are not showing self-similar behavior, then the process determines the system variable is exhibiting anomalous behavior. 
¶ [0028] Another technique for detecting anomalous behavior which include 
	Fig.3, below at 304 and ¶ [0034], ¶ [0025] 3rd sentence: subset of log entries i.e. 302 including: 309-1, 308-2, 308-3 having a timestamp that is in one of the time ranges in set of time ranges - step 204 followed by the analysis at 206, extcation at 208 and identification of solutions at 210  

* Ramegowda also teaching claims 2, 12, 17 as follows: 
	(Ramegowda ¶ [0009] 2nd sentence: (1) prior to analyzing the telemetry data of the system, the embodiments can receive the telemetry data and the set of log entries from a user via the support portal. Similarly see
	Ramegowda ¶ [0031] Prior to step 202 process receive the telemetry data and the set of log entries from a user via a support portal. Next Fig.2 202->204->206) 
	Ramegowda ¶ [0031] Prior to step 202 the process receive telemetry data and set of log entries from a user via a support portal. Next Fig.2 202->204->206. Specifically per
	Ramegowda ¶ [0030] 1st-6th sentences: anomaly detection can be performed by comparing the historical trend of a metric combination for each device. Based on historical data, a piecewise linear model can be created, e.g., (1) a piecewise linear model that describes the relationship between the network traffic and processor utilization, and/or (2) a piecewise linear model that describes the relationship between number of connections and memory usage. Now, whenever the telemetry data deviates sufficiently from the piecewise linear relationship, an anomaly can be detected. For example, if the telemetry data indicates a spike in processor utilization without a corresponding increase in the network traffic, then that may be detected as an anomaly. In some embodiments, the telemetry data is collected for 7-10 days. The data points of 10 sec granularity are stitched together to fit into straight line sections using the piecewise linear model and computed independently for each metric for 10 days in order to make meaningful comparisons).



OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	March 11th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        2 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        4 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)